Title: From Alexander Hamilton to Richard Willing, 2 May 1799
From: Hamilton, Alexander
To: Willing, Richard


          
            Sir,
            New York May 2d 1799
          
          Since the receipt of your letter of the 24th of last month I have been informed by the Secretary of War that he some time since encouraged you to expect the furlough you desire. You have likewise personally informed me that in consequence of this encouragement you made an Arrangement for the voyage you propose to undertake. Under these circumstances it appears to me proper to forego the scruples I had entertained and to grant Your leave of absence on the conditions you indicate which I accordingly do by this letter—
          With Esteem and regard I am &c
        